     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 1 of 8


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 3:20-cv-00158-MMD-WGC
7                                     Plaintiff,                        ORDER
            v.
8
      $1,106,775.00 IN UNITED STATES
9     CURRENCY,
10                                 Defendant.
11
      OAK PORCELLI, et al.,
12
                                   Claimants.
13

14    I.    SUMMARY

15          This is a civil forfeiture action arising from a traffic stop on Interstate 80 (“I-80”) in

16    Washoe County, Nevada. Plaintiff United States of America (“government”) has filed a

17    verified complaint for forfeiture in rem seeking the forfeiture of $1,106,775.00 United

18    States currency (the “Currency”) found in a rental car during a traffic stop. (ECF No. 1

19    (“Complaint”).) The rental car driver, Oak Porcelli, and his passenger, Gina Pennock

20    (together, “Claimants”), oppose this forfeiture action. (ECF Nos. 12, 13.)

21          Claimants assert that they have standing to contest the seizure of the Currency

22    and moved to suppress evidence obtained from the traffic stop. (ECF No. 14

23    (“Suppression Motion”).) In response, Plaintiff filed a motion to stay the Suppression

24    Motion. (ECF No. 17 (“Stay Motion”).)

25          In the meantime, Plaintiff served Claimants with special interrogatories under

26    Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

27    (“Supplemental Rules” or “Supp. R.”) G(6), seeking information regarding Claimants’

28    ///
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 2 of 8


1     standing,1 which is the threshold disputed issue between the parties. (ECF No. 28-1 at

2     13-33, 61-70.) Porcelli answered the interrogatories. (Id. at 34-48.) Unsatisfied with

3     Porcelli’s answers, Plaintiff moved to compel Porcelli to adequately respond to the

4     interrogatories (ECF No. 28 (“Compel Motion”)), and also moved to conditionally strike

5     Porcelli’s claim (ECF No. 29 (“Strike Motion”)). Additionally, Plaintiff filed a motion to

6     stay discovery until the issue of standing is resolved. (ECF No. 30 (“Stay Discovery

7     Motion”).) United States Magistrate Judge William G. Cobb granted Plaintiff’s Compel

8     and Stay Discovery Motions. (EFC No. 38.) Claimants filed an objection to Judge

9     Cobb’s order. (ECF No. 39 (“Objection”).)2

10           This order addresses these pending motions and the Objection. The Court

11    overrules Claimants’ Objection because they have not demonstrated that Judge Cobb

12    clearly erred as further discussed below. Recognizing that standing remains a threshold

13    issue in this forfeiture action, the Court additionally denies Plaintiff’s Strike Motion

14    without prejudice to give Porcelli an opportunity to cure his special interrogatory

15    responses. Accordingly, the Court denies Claimants’ Suppression Motion without

16    prejudice, and denies Plaintiff’s Stay Motion as moot.

17    II.    BACKGROUND

18           Driver Oak Porcelli and passenger Gina Pennock were driving a rental car on I-

19    80 near Reno, Nevada on the afternoon of November 19, 2019. (ECF No. 14-1 at 1.)

20    The rental car had an out-of-state Florida license plate. (ECF No. 14 at 3.) A Nevada

21    Highway Patrol officer (“Officer”) initiated a traffic stop, noting the rental car was

22
             1Claimants    must establish both statutory and Article III standing to challenge an
23
      in rem civil forfeiture action. See United States v. 6107 Hogg Rd., Case No. 1:11-cv-
24    00300-CWD, 2017 WL 1013868, *4 (D. Idaho Mar. 14, 2017). “To establish statutory
      standing in a civil forfeiture action, the claimant must comply with the procedural
25    requirements of 18 U.S.C. § 983(a)(4), as well as those in the Supplemental Rules . . .
      To have Article III standing to challenge an in rem civil forfeiture action, a claimant must
26    establish an injury in fact, a causal connection between the injury and the conduct
      complained of, and that it is likely the injury will be redressed by a favorable decision.”
27    Id. at *5-6 (citing United States v. $133,420.00 in U.S. Currency, 672 F.3d 637 (9th Cir.
      2012)).
28
             2Plaintiff   filed a response to Claimants’ Objection. (ECF No. 40.)

                                                     2
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 3 of 8


1     following too closely behind another automobile. (ECF Nos. 1 at 3; 14-1 at 2.) The

2     Officer asked for documentation which Claimants produced. (ECF No. 1 at 3.) The

3     Officer asked Porcelli to step outside the car; Porcelli complied. (Id.) The Officer then

4     asked Porcelli if there were any drugs, weapons, and humans3 in the car. (Id. at 4; ECF

5     No. 14-1 at 2.) Law enforcement subsequently conducted a search of the rental car and

6     found a vape pen, along with the Currency. (ECF No. 1 at 5-6, 9.) On November 22,

7     2019, the Currency was deposited into the United States Marshal Service’s Seized

8     Asset Deposit Fund Account. (Id. at 2.)

9            Plaintiff claims that the Currency is subject to forfeiture to the United States

10    under 18 U.S.C. §§ 981(a)(1)(A) and (C), and 21 U.S.C. § 881(a)(6). (Id. at 3.) Plaintiff

11    alleges the Currency is being “furnished or intended to be furnished in exchange for a

12    control substance or listed chemical in violation of Subchapter I of the Controlled

13    Substances Act, 21 U.S.C. § 801, et seq., and is subject to forfeiture.” (Id. at 15.)

14    Claimants timely filed their verified claims opposing the forfeiture. (ECF Nos. 12, 13.)

15    Porcelli claims “an ownership and possessory interest in, and the right to exercise

16    dominion and control over, all of the [] property taken from his [rental] vehicle, including

17    from his luggage and other items.” (ECF No. 12 at 1.) Pennock claims “a possessory

18    interest in, and the right to exercise dominion and control over all of the [] property taken

19    from her possession, including from her luggage and other items.” (ECF No. 13 at 1.)

20    III.   CLAIMANTS’ OBJECTION

21           A.     Review of the Magistrate Judge’s Pretrial Rulings

22           Magistrate judges are authorized to resolve pretrial matters subject to district

23    court review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. §

24    636(b)(1)(A); see also Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may

25    reconsider any pretrial matter referred to a magistrate judge in a civil or criminal case

26

27           3TheComplaint states that Plaintiff also asked Porcelli about “illicit currency.”
      (ECF No. 1 at 4.) Porcelli’s declaration does not include illicit currency in describing
28    what the Officer asked him about. (ECF No. 14-1 at 2 (“asking me about drugs,
      weapons, and humans/bodies.”).)

                                                   3
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 4 of 8


1     pursuant to LR IB 1-3, where it has been shown that the magistrate judge’s order is

2     clearly erroneous or contrary to law.”). “A finding is clearly erroneous when although

3     there is evidence to support it, the reviewing body on the entire evidence is left with the

4     definite and firm conviction that a mistake has been committed.” United States v.

5     Ressam, 593 F.3d 1095, 1118 (9th Cir. 2010) (quotations omitted) (citing Concrete Pipe

6     & Prods. v. Constr. Laborers Pension Tr., 508 U.S. 602, 622 (1993)). A magistrate

7     judge’s pretrial order issued under § 636(b)(1)(A) is not subject to de novo review, and

8     the reviewing court “may not simply substitute its judgment for that of the deciding

9     court.” Grimes v. City & Cty. of S.F., 951 F.2d 236, 241 (9th Cir. 1991) (citing United

10    States v. BNS, Inc., 858 F.2d 456, 464 (9th Cir. 1988).

11           B.     Compel Special Interrogatories

12           Claimants argue in their Objection that Judge Cobb should have denied Plaintiff’s

13    Compel Motion. (ECF No. 39 at 2-8.) Citing generally to United States v. $133,420.00,

14    672 F.3d 629 (9th Cir. 2012), Claimants assert the Court “erroneously conflates the

15    distinction between a claimant who . . . asserts an ownership interest in the defendant

16    property with an [sic] claimant who asserts a possessory interest in the defendant

17    property.” (Id. at 2 (emphasis added).) Claimants emphasize this distinction to argue

18    that a claimant with an ownership interest need merely to declare their interest to have

19    standing. Claimants raised this same argument before Judge Cobb at the motion

20    hearing on August 11, 2020. (ECF No. 38 at 3.) In granting the Compel Motion, Judge

21    Cobb reasoned that Claimants’ contention that special interrogatories could not address

22    issues beyond identity when a claimant asserts ownership interest would “essentially

23    eliminate the availability of Supplemental Rule G(6) special discovery.” (Id. at 5.)

24           Supp. R. G(6)(a) provides that “[t]he government may serve special

25    interrogatories limited to the claimant’s identity and relationship to the defendant

26    property without the court’s leave at any time after the claim is filed and before

27    discovery is closed.” Supp. R. G(6)(a) (emphasis added). The purpose of this rule is to

28    allow the government to file limited interrogatories to gather information that bears on


                                                   4
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 5 of 8


1     claimant’s standing. See $133,420.00, 672 F.3d at 635; see also Supp. R. G Advisory

2     Comm. Notes, Subdiv. (6). A “claimant impair[s] the truth-seeking function of the judicial

3     process by failing to provide a Special Interrogatory response that address the

4     claimant’s identity and relationship to the defendant property.” United States v.

5     $295,726.42, 279 F. Supp. 3d 1050, 1055 (C.D. Cal. 2018) (quotations omitted) (citing

6     $133,420.00, 672 F.3d at 638, 642). Porcelli’s special interrogatory response stated he

7     “own[s] all” and has “a right to possess” the Currency but failed to provide much else in

8     way of his relationship to the Currency (see ECF No. 28-1 at 39). This response thereby

9     impairs the “truth-seeking function” of Supp. R. G(6) and hinders on Plaintiff’s ability to

10    gather information on Porcelli’s standing. The Courts finds that Judge Cobb did not

11    clearly err in granting the Compel Motion.

12           C.     Stay Discovery

13           Claimants argue that two key considerations were ignored in granting Plaintiff’s

14    Stay Discovery Motion. First, Porcelli’s failure to adequately respond to special

15    interrogatories does not excuse Plaintiff from responding to Porcelli’s discovery

16    requests. (ECF No. 39 at 10-11.) Second, it is a “disservice” to judicial economy to stay

17    or delay the adjudication of Claimants’ Suppression Motion to address Plaintiff’s Strike

18    Motion. (Id. at 11-12.) Plaintiff counters that Judge Cobb correctly determined that good

19    cause exists to stay general discovery pending Porcelli’s response to the special

20    interrogatories and the resolution of Claimants’ standing. (ECF No. 40 at 15.) Moreover,

21    Plaintiff contends that Judge Cobb was correct in sequencing litigation “such that

22    standing would be resolved ahead of general discovery and litigation of suppression

23    and merits issues.” (Id. at 18.) The Court agrees with Plaintiff.

24           In granting the Stay Discovery Motion, Judge Cobb determined that standing

25    was the threshold issue that required resolution before addressing both the Strike and

26    Suppression Motions. (ECF No. 38 at 8.) Judge Cobb found staying discovery was

27    proper until Plaintiff’s special interrogatories were adequately answered. (Id. at 7-9.) In

28    support of his decision, Judge Cobb cites to United States v. Approximately 1,784,000


                                                   5
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 6 of 8


1     Contraband Cigarettes, Case No. C12-5992 BHS, 2016 WL 6084938, *5 (W.D. Wash.

2     Oct. 18, 2016) (“The Court agrees that it would unjustly burden and prejudice the

3     [g]overnment to allow Claimants to pursue discovery when they had yet failed to file

4     necessary pleadings under the supplemental rules.”), and United States v.

5     Approximately $658,830 in U.S. Currency, Case No. 2:11-cv-00967 MCE KJN PS, 2011

6     WL 5241311, *1 (E.D. Cal. Oct. 31, 2011) (“The [court] stays the government’s

7     obligation to respond to [claimant’s] discovery request . . . until 21 days after [claimant]

8     serves the government with responses to the government’s special interrogatories.”).

9     (Id.)

10            Determining whether Claimants have standing is the first and most critical

11    question in this action. “A claimant’s standing to contest a forfeiture proceeding is a

12    threshold matter that must be resolved before addressing the merits of the asset

13    forfeiture claim.” United States v. Various Coins, Case No. 3:11-cv-00387-MA, 2013 WL

14    1183312, *2 (D. Or. Mar. 21, 2013) (citing United States v. 5208 Los Franciscos Way,

15    385 F.3d 1187 (9th Cir. 2004). As Judge Cobb recognized (see ECF No. 38 at 8), good

16    cause exists here to grant the Stay Discovery Motion until standing to pursue the

17    ownership interest has been resolved. See Leyva v. Certified Grocers of Cal., Ltd., 593

18    F.2d 857, 863 (9th Cir. 1979) (“A trial court may, with propriety, find it is efficient for its

19    own docket and the fairest course for the parties to enter a stay of an action before it,

20    pending resolution of independent proceedings which bear upon the case.”). The Court

21    finds that Judge Cobb did not clearly err in granting the Stay Discovery Motion.

22    IV.     STRIKE MOTION

23            Plaintiff’s Strike Motion under Supp. R. G(8)(c)(i)(A) seeks to “conditionally” strike

24    Porcelli’s claim for failing to comply with Supp. R. G(6). Predicated on the Compel

25    Motion being granted—as the Court has done supra—Plaintiff requests that their Strike

26    Motion “be conditionally granted, or that a decision . . . be deferred, both pending a

27    sufficient but brief period of time for [Porcelli] to come into compliance with Supp. R.

28    ///


                                                    6
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 7 of 8


1     G(6) by adequately supplementing his response.” (ECF No. 29 at 2.) For the reasons

2     discussed below, the Court denies Plaintiff’s Strike Motion without prejudice.

3            The Court recognizes that its determination that Judge Cobb did not clearly err in

4     granting the Compel Motion can be construed to imply Porcelli failed to comply with

5     Rule G(6). However, a claimant is typically afforded “one or even several opportunities

6     to cure defective Rule G(6) responses.” United States v. Real Prop. Located at 17 Coon

7     Creek Rd., 787 F.3d 968, 973 (9th. Cir. 2015). Moreover, Advisory Committee Notes to

8     Rule G(8) cautions courts that when a Rule G(8)(c)(i)(A) motion to strike is brought, “the

9     court should strike a claim . . . only if satisfied that an opportunity should not be afforded

10    to cure the defects.” Id. (emphasis added). Here, the Court is not satisfied, and Porcelli

11    should be afforded an opportunity to adequately respond to Plaintiff’s special

12    interrogatories.

13           In sum, Plaintiff’s Strike Motion is denied without prejudice. Until Claimants’

14    standing to pursue the ownership interest is resolved, the Court denies Claimants’

15    Suppression Motion without prejudice, and denies Plaintiff’s Stay Motion as moot.

16    V.     CONCLUSION

17           The Court notes that the parties made several arguments and cited to several

18    cases not discussed above. The Court has reviewed these arguments and cases and

19    determines that they do not warrant discussion as they do not affect the outcome of the

20    motions before the Court.

21           It is therefore ordered that Claimants’ Objection (ECF No. 39) to Magistrate

22    Judge William G. Cobb’s order is overruled.

23           It is further ordered that the United States’ motion to conditionally strike the claim

24    of Claimant Oak Porcelli (ECF No. 29) is denied without prejudice.

25           It is further ordered that Claimants’ motion to suppress evidence (ECF No. 14) is

26    denied without prejudice.

27    ///

28    ///


                                                    7
     Case 3:20-cv-00158-MMD-WGC Document 47 Filed 11/23/20 Page 8 of 8


1           It is further ordered that the United States’ motion to stay (ECF No. 17)

2     Claimants’ motion to suppress evidence is denied as moot.

3           DATED THIS 23rd Day of November 2020.

4

5

6                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                8
